Botty, J.
On the 28tli day of August, 1892, the plaintiff was a passenger on the steamship Augusta Victoria, owned and operated by the defendant, then en route from Hamburg, Germany, to the city of Hew York.
The defendant’s seamen, while the ship was coming up the bay, carried the passengers’ baggage from the staterooms of the first cabin to the deck, and piled the same up against the deck house in order to hasten the unloading thereof as soon as the ship readied the dock.
The plaintiff, a passenger, was upon the deck and a piece of this baggage fell from the pile, and it is for damages sustained by reason of the injuries received by the falling of this* baggage upon her that this action was brought.
*467The issue was whether this particular lot of baggage was so piled up as to justify the jury in finding that the falling of a package thereof was due to the negligent manner of so storing the same.
The proof is such that the jury could fairly conclude that the accident was caused by the defendant’s negligence and absence of contributory negligence on' the part of the plaintiff.
The defendant’s counsel made thirty-seven requests to charge the jury, and although one or two which were refused might have been charged without error against the plaintiff, yet the charge was so full and complete, covering all questions of law directly involved in this trial, that it was not error to refuse to charge these.
Judgment and order appealed from affirmed, with costs.
Fitzsimons and McCarthy, JJ., concur.
Judgment and order affirmed, with costs.